Citation Nr: 0201806	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.   00-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a gunshot wound of the abdomen with partial 
small bowel resection, repair of lacerations to the stomach, 
colon and left kidney, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound with muscle injury to the left lower abdomen, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for multiple retained 
metal fragments and a history of chronic, recurrent low back 
pain with numbness in the left lateral thigh area (previously 
classified as neuropathy, mild L5 dermatome) due to a gunshot 
wound of the abdomen , currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision.  By a 
subsequent rating in March 2001, the RO increased the 
disability rating for the service connected residuals of 
gunshot wound involving multiple fragments, a history of 
chronic recurrent back pain and numbness to a 40 percent 
rating.  This rating, in effect, granted service connection 
for a back disorder, and the veteran's previously-perfected 
appeal of the issue of entitlement to service connection for 
a back disorder became moot.  Also, by the same rating 
action, the disability rating for residual muscle injury due 
to gunshot wound to the abdomen was increased to a 30 percent 
rating.  Where he has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
the maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring notice of 
disagreement must be filed as to the subsequent decision.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran withdrew the issue entitlement to an increased 
rating for postoperative splenectomy at his RO hearing 
conducted in October 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Gunshot wound injuries to the abdomen with partial small 
bowel resection, repair of lacerations to the stomach, colon 
and left kidney, are currently manifested by complaints of 
occasional cramping and diarrhea, without clinical evidence 
of abdominal adhesions or obstruction or abdominal 
distension.  

3.  The residuals of a deep, penetrating wound of the abdomen 
are pain, residual scars that are well-healed, and no more 
than moderately severe muscle injury to Muscle Group XIX.  

4.  The low back condition is manifested by x-ray evidence of 
multiple retained shell fragments and complains of pain with 
slight limitation of motion, without evidence muscle spasm, 
evidence of sciatic nerve paralysis, or absent ankle jerk.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a partial bowel resection, repair of lacerations to the 
stomach, colon and kidney have not been satisfied.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, 
Diagnostic Code 7301 (2001); 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  

2.  The criteria for a evaluation in excess of 30 percent for 
residuals of muscle injury to Muscle Group XIX have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.25, 4.40, 4,45, 4.59, 4.73, Diagnostic Code 5319 
(2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

3.  The criteria for an evaluation in excess of 40 percent 
for multiple retained fragments, a history of chronic low 
back pain and numbness in the left lateral thigh have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.25, 4.40, 4,45, 4.59, 4.71a, Diagnostic Code 5293 and 
§ 4.124a, Diagnostic Code 8520 (2001); 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show that he sustained 
a wound to the left abdomen which entered along a line 
perpendicular to the stomach.  Initially, he was treated at 
the 93rd Evacuation Hospital where a laparotomy was performed 
with splenectomy, partial small bowel resection, and repair 
of lacerations of the stomach, kidney, and colon.  Right and 
left lower quadrant colostomies were performed.  One week 
later, the veteran was sent to Camp Zama, Japan, where he 
continued doing well, and on July 1970 was air evacuated to 
Walter Reed General Hospital.  A June 1971 report indicates 
that the entrance wound in the left lung [sic] was well 
healed.  (All other records reflect that the entrance wound 
was in the left flank.)  The recorded diagnoses were status 
post splenectomy, bilateral colostomy, partial small bowel 
resection, and repair of gastric and renal lacerations 
sustained from a gunshot wound in the Republic of Vietnam on 
June 14, 1970.  The colostomy closure was performed on March 
10, 1971.  An undated report of medical treatment shows that 
he had abdominal scars, three in number, that were described 
as being well healed.  Also the examination showed that the 
veteran was status post splenectomy with a bilateral 
colostomy, partial small bowel resection and repair of 
gastric and renal lacerations sustained from gunshot wound.  

A report of VA examination, conducted in September 1971, 
provides the initial postservice analysis of the veteran's 
gunshot wound residuals.  At that time, it was noted that the 
veteran had been wounded by an AK 47 enemy bullet that 
entered the flank.  Neurological examination was normal 
except for a plus-minus knee and ankle jerk on the left and a 
one plus knee and ankle jerk on the right.  Sensation testing 
by pin prick revealed slight hyperesthesia along the 
dermatome of L5 on the left, from the posterior dermatome 
down the lateral thigh to the knee and around the right 
posterior dermatome into the buttock.  The examiner felt this 
was a residual neuropathy from the veteran's wound.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Initially service connection was established for 
the wounds sustained in active service in a September 1971 
rating decision.  These ratings were as follows:

The veteran was assigned a 30 percent rating for 
postoperative splenectomy under the provision of 
38 C.F.R. § 4.117, Diagnostic Code 7706, and a 10 percent 
rating for postoperative gunshot wound, abdomen, with partial 
small bowel resection, repair of laceration, stomach, colon, 
and left kidney under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7301.  Service connection was also 
established for residuals of a gunshot wound, Muscle Group 
XIX, left lower abdomen, with a 10 percent evaluation under 
38 C.F.R. § 4.73, Diagnostic Code 5319.  By the same rating, 
service connection was established for mild neuropathy of the 
left L-5 dermatome, and a 10 percent rating was assigned 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  Finally, a noncompensable evaluation was provided for 
abdominal scars, residuals of laparotomy and bilateral closed 
colostomies.  

The veteran claimed higher schedular ratings for his service 
connected disabilities on May 28, 1999.  In support of his 
claim, he submitted copies of VA treatment records dated in 
September to November 1976, reflecting hospitalization for 
Klebsiella bacteremia and low back pain of unknown etiology.  
An intravenous pyelogram (IVP) done during hospitalization 
showed a large number of small metallic fragments scattered 
over the left side of the abdomen, with a large bullet 
fragment in the right lower quadrant.  There was prompt 
bilateral function of the kidneys.  It was a grossly normal 
study.  A needle biopsy of the L4-L5 disc yielded a diagnosis 
of fragments of benign fibrocartilage, consistent with 
intervertebral disc, with no significant changes.  

A February 2000 rating decision confirmed and continued the 
30 percent rating for postoperative splenectomy; the 10 
percent rating for postoperative gunshot wound of the 
abdomen, with partial small bowel resection, repair of 
laceration of the stomach, colon, left kidney; the 10 percent 
rating for residuals of a gunshot wound of Muscle Group XIX 
of the left lower abdomen; and the 10 percent evaluation of 
neuropathy, mild, left L-5 dermatome.  

By a March 2001 rating decision, the RO granted service 
connection for a low back disability, rating it with the 
disability previously classified as neuropathy, mild, left L-
5 dermatome.  The disability was reclassified as status post 
gunshot wound, abdominal injury with multiple fragments and 
history of chronic recurrent low back pain with some numbness 
on the left lateral thigh area.  The disability rating was 
increased to 40 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 and 4.124a, 
Diagnostic Code 8520.  By the same rating action, the 
disability rating for muscle group XIX was increased to 30 
percent under the provisions of 38 C.F.R. § 4.73, Diagnostic 
Code 5319.  


II.  Analysis

In essence the veteran's service connected gunshot wounds to 
the abdomen affect the veteran in three significant ways- 1)  
his internal organs that required repair; 2)  his abdominal 
muscles, namely Muscle Group XIX; and 3)  his low back by 
reason of retained foreign bodies.  Each concern will be 
evaluated separately to avoid confusion.  

1.  Residuals of a gunshot wound of the abdomen with partial 
small bowel resection, repair of lacerations to the stomach, 
colon and left kidney.  

Diagnostic Code 7301 pertains to peritoneal adhesions.  A 
zero percent rating is applicable for mild symptoms.  The 
next higher evaluation of 10 percent requires moderate 
symptoms, including pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain , nausea, constipation (perhaps alternating 
with diarrhea) or moderate abdominal distention.  A 30 
percent rating requires moderately severe adhesions, 
manifested by partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.

When examined in September 1999, the examiner noted initially 
that the claims folder was not available.  Secondly it was 
noted that that the veteran's medical history contained no 
evidence of nausea, vomiting, diarrhea, constipation or any 
other evidence of abdominal syndrome.  This history 
presumably was obtained from the veteran.  At that time, it 
appears that the veteran only reported having occasional 
gastroesophageal reflux that was treated with Zantac.  The 
examiner described the veteran's scars, which are not in 
issue here.  The examiner noted no evidence of complications.  
The abdomen was soft, without masses.  The renal angle sites 
were not tender and all the quadrants were not tender.  
Peristalsis was normal.  The veteran denied having tenderness 
in the epigastric area when lying down.  Status post 
splenectomy and partial small bowel resection as well as the 
colon resection were found to be stable.  No abnormal renal 
function was indicated.  

The veteran testified at the October 2000 RO hearing that he 
has cramping pain, severe diarrhea, and vomiting that he 
associated with his service-connected disability.  He 
reported that the frequency of these symptoms is perhaps 
every two or three months.  While the veteran's testimony 
concerning the severity of his symptoms is considered, it is 
important to note that no clinical records on file support 
the allegations regarding severity or frequency of symptoms.  

In view of the foregoing the preponderance of the evidence is 
against a rating in excess of 10 percent for postoperative 
residuals of a gunshot wound of the abdomen with partial 
small bowel resection, repair of lacerations to the stomach, 
colon and left kidney.  The veteran's infrequent complaints 
of diarrhea and cramping are not severe, and he did not 
demonstrate distension on examination.  With symptoms 
occurring only every two or three months, the veteran's 
abdominal complaints cannot be said to amount to moderately 
severe disability, necessary for a 30 percent rating under 
Diagnostic Code 7301.

2.  Residuals of Injury to Muscle Group XIX.  

As noted above, the veteran is currently assigned a 30 
percent rating under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5319 that pertains to the muscles of the 
abdominal wall.  A 30 percent rating is afforded moderately 
severe muscle injury to Muscle Group XIX.  The next higher 
evaluation of 50 percent requires severe muscle injury.  

Moderately severe disability of muscles would result from 
this type of injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The history and 
complaint would be service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would be entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  There would be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle injuries require a history of through and 
through or deep penetrating wounds due to high velocity 
missile or large or multiple low velocity missiles or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints must include service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound.  The record would be of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability as defined, including loss of power, 
weakness, lowered threshold of fatigue, fatigue pain, 
impairment of coordination and uncertainty of coordination.  
These symptoms should be worse than those shown for 
moderately severe muscle disability.  Objective findings 
should include ragged, depressed, and adherent scars 
indicating wide damage of muscle groups in the missile track.  
Palpation should show loss of deep fascia or muscle 
substance, or soft, flabby muscles in wound area.  Muscles 
should swell and harden abnormally in contraction.  Tests of 
strength, endurance or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
signs of severe muscle injury:  a) x-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile;  b) adhesion of 
the scar to one of the long bones, scapula, pelvic bone, 
sacrum or vertebrae, with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle;  c) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests;  e) adaptive contraction of an 
opposing group of muscles;  f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; or g)  
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.  

The veteran's history is remarkable for prolonged 
hospitalization for a penetrating wound by a single, high 
velocity missile.  The records, however, do not indicate 
debridement, prolonged infection due to the gunshot wound, 
intermuscular binding or scarring, or bone fracture.  Also, 
none of the objective findings for a higher evaluation have 
been demonstrated on physical examination.  The veteran's 
wounds are not ragged, depressed, adherent to underlying 
tissue or indicative of wide damage of muscle groups.  It is 
important to note that the veteran's records show retained 
foreign bodies on x-ray examination.  However, these have not 
been located with the abdominal muscles, but in the lower 
back.  While the veteran's entitlement to a higher rating has 
been considered, the preponderance of the evidence is against 
finding severe injury to Muscle Group XIX.  

VA examination was conducted on September 27, 1999.  At that 
time, the physical examination of the abdomen showed an 11-
inch scar located just 1 inch below the umbilical area.  On 
the lateral side was a 2-inch by 1-inch scar which was the 
location of the old colostomy.  These scars were described as 
being well healed and without complications.  

In addition, the record contains no objective evidence of 
functional loss due to pain that would be equivalent to an 
evaluation in excess of 30 percent.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran provided testimony at an RO hearing on appeal in 
October 2000.  In relation the Muscle Group XIX, the veteran 
reported that he has difficulty with pushing and pulling as 
well as with bending.  He also reported having problems with 
prolonged standing and sitting, talking and singing.  He 
testified that this pain was not severe unless it was 
precipitated by some period of strenuous activity.  He stated 
that pain was 4 to 6 on a scale from 1 to 10 with 10 being 
the most painful.  While pain is present and a significant 
part of the veteran's current disability picture, it is not 
of such a severity as to be equivalent to severe disability 
necessary for establishing entitlement to the next higher 
rating of 50 percent.  In view of the foregoing, the 
preponderance of the evidence is against a higher schedular 
evaluation for gunshot wound residuals of Muscle Group XIX.  

3.  Residuals of multiple fragments and a history of chronic, 
recurrent low back pain with numbness in the left lateral 
thigh area ( previously classified as neuropathy, mild L5 
dermatome). 

As noted above, the veteran is currently rated as 40 percent 
disabled for back residuals related to the service-connected 
gunshot wound.  This rating is provided under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293 that pertains to 
intervertebral disc syndrome (IDS) and 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 that pertains to sciatic nerve 
paralysis.  

Under the latter diagnostic code an evaluation of 10 percent 
is for mild incomplete paralysis.  A 20 percent rating 
requires moderate incomplete paralysis, and a 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  General rating criteria for diseases 
of the peripheral nerves provide that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.

The veteran's neurological involvement consists only of some 
numbness on the left lateral thigh area.  It is thus only 
sensory, and a rating under Diagnostic Code 8520 would 
warrant only a 10 percent evaluation.

The other Diagnostic Code applicable to the veteran's back 
disorder is Diagnostic Code 5293, intervertebral disc 
syndrome (IDS).  This Diagnostic Code also contemplates 
neurological involvement, and the veteran cannot be rated 
separately under Diagnostic Code 8520 and Diagnostic Code 
5293.  Such separate rating would effectively evaluate the 
veteran twice for the same manifestations of disability, 
which is prohibited under the rating schedule.  See 38 C.F.R. 
§ 4.14 (2001).

A 40 percent evaluation is provided for IDS, manifested by 
severe disability with recurring attacks with intermittent 
relief.  The next higher evaluation of 60 percent requires 
pronounced IDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

The veteran was examined by VA in September 1999.  At that 
time, the examiner noted that the claims folder was not 
available for review and indicated that the history was 
obtained from the veteran.  The examiner noted that no 
evidence of paralysis was described.  There was no evidence 
of numbness of the toes.  The most predominant symptom was 
pain described as a dull ache.  On physical examination, the 
veteran's forward flexion was 75 degrees.  Extension was 20 
degrees.  Lateral bending was 20 degrees, and rotation was 30 
degrees.  The veteran complained of pain in the low back 
without definite radiation.  Straight leg raising test was 
negative bilaterally in both sitting and lying positions.  
Calf musculature was equal bilaterally.  Function of the calf 
muscles was intact.  There was no compartment syndrome, no 
edema, no varicosity, and no phlebitis.  Ankles and feet were 
normal.  Vascularity and sensory motor findings were intact.  
The only complaint was of some numbness in the left lateral 
thigh area, which was in the distribution of the lateral 
femoral cutaneus nerve, usually classified as myalgia 
paresthetica.  Electrodiagnostic testing was ordered to rule 
out lumbar radiculopathy, but the examiner noted that, on 
checking the veteran's anterior iliac spine in the lower 
quadrant on the left side where the nerve usually exits, that 
area was not tender.  The veteran's thigh musculature was 
intact and symmetrical bilaterally, with good strength of 5/5 
in both lower extremities proximally and distally.  
Electrodiagnostic tests, accomplished in November 1999, 
showed no evidence of lumbar radiculitis.  The veteran was 
noted to have normal motor function.  

A computed tomography (CT) scan was accomplished in November 
1999.  It showed status post ballistic pellets trauma on the 
left side, severe degenerative disc, L4-5 intervertebral disc 
space and right cystic nerve root sleeve dilation at the S2 
level.  X-ray view of the spine confirmed the presence of 
marked narrowing of the intervertebral space between L4 and 
L5.  Several bullet fragments were seen to project into the 
soft tissue of the lower spine.  The diagnostic impression 
was post traumatic spine.  However, there was no evidence of 
paralysis of the sciatic nerve to any degree.  Likewise, 
there was no indication of muscle spasm, absent ankle jerk or 
other findings that would qualify the veteran for the next 
higher evaluation of 60 percent.  The veteran's private 
treatment records confirm this conclusion.  An April 2000 
treatment record from Old Shell Orthopaedic Associates 
interprets x-rays to show "fairly severe degeneration" in the 
L4-5 interspace, but notes that the veteran has no neurologic 
changes.  His patellar and Achilles deep tendon reflexes were 
2+ and equal.  Muscle strength was 5/5.  The veteran held the 
low back somewhat stiff, and he complained of numbness in the 
left lateral thigh.  Conservative management was recommended.

X-rays taken in June 2000 showed almost complete loss of the 
L4-5 disk space with prominent marginal osteophytes.  
Vertebral bodies were normal in height and alignment, and 
there were no acute fractures, displacements, or focal 
destructive bony lesions.  Lower lumbar facets were normal.  
Numerous shrapnel fragments were noted on both sides of the 
lumbar spine, and some minute fragments appeared to project 
within the spinal canal at the L3-4 level.  The impression 
was chronic degenerative disk disease of L4-5, with no other 
bony changes of significance.

The veteran's current rating of 40 percent contemplates 
recurring attacks with intermittent relief.  Because the 
veteran has no neurological involvement appropriate to the 
site of the L4-L5 degenerated disc, the rating for severe 
intervertebral disc syndrome is more than adequate.  While 
the Board recognizes that the veteran's disc space is almost 
completely lost, he apparently currently experiences no 
neurological signs as a result.  His left thigh lateral 
numbness is only a sensory involvement, not affecting 
function.  His nerve conduction velocity tests were normal, 
and there was no herniated nucleus pulposus.

The veteran's low back disability is manifested by complaints 
of dull, aching pain, and by slight limitation of motion, 
without evidence of muscle spasm.  Slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation 
under Diagnostic Code 5292.  Even considering that the 
veteran may have moderate limitation with pain on flare-ups, 
such limitation would warrant only a 20 percent evaluation 
under Diagnostic Code 5292.  Severe limitation would be 
required for a 40 percent evaluation under the limitation of 
motion code.

Diagnostic Code (DC) 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97.  A separate 
evaluation for compensable limitation of motion is therefore 
not appropriate in this case as the manifestations are not 
separate and distinct conditions but duplicative or 
overlapping.  As such the assignment of a separate rating for 
limitation of motion would be contrary to the rules 
prohibiting pyramiding, embodied in 38 C.F.R. § 4.14.  See 
Esteban v. Derwinski, 6 Vet .App. 259, 262 (1994).  

In addition, while pain is present and a significant part of 
the veteran's current disability picture, it is not of such a 
severity as to be equivalent to severe disability necessary 
for establishing entitlement to the next higher rating of 60 
percent under Diagnostic Code 5293.  Likewise, the veteran 
has not demonstrated weakened or abnormal movement, excess 
fatigability; incoordination, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a rating higher 
than the percentage ratings now assigned.  In view of the 
foregoing, the preponderance of the evidence is against a 
higher schedular evaluation for retained foreign bodies with 
a history of chronic, recurrent low back pain with numbness 
in the left lateral thigh area (previously classified as 
neuropathy, mild, L5 dermatome).  

Extraschedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  The RO has considered 
whether referral for extraschedular consideration is 
warranted in this case.  Consequently, the Board will 
consider the issue.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in disruption of his employment to an 
inordinate degree.  

The veteran testified that his service connected gunshot 
wound residuals have some effect on his employment.  In 
particular, he indicated that he is a singer and that he 
experiences pain and has to stop singing until the pain 
passes.  In addition, the veteran reported that he is a 
counselor and is required to do a lot of talking.  He reports 
that, as a consequence, he experiences pain in the abdomen 
and from time to time must cancel appointments (counseling 
sessions) because it's difficult to listen to someone and to 
concentrate when he, the veteran, is in pain.  He stated that 
he has pain to some degree about 80 percent of the time.  
While it is conceivable that the veteran's disabilities have 
a negative effect on the veteran's ability to work, there is 
no indication of marked interference with employment in this 
case to a degree distinct from that contemplated by the 
rating schedule.  In view of the foregoing, there is no basis 
for referral for consideration of an extraschedular rating at 
this time.  

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

VA has made reasonable efforts to help the claimant obtain 
evidence necessary to substantiate his claim.  In particular, 
the RO has obtained records in the custody of VA.  Also, the 
RO provided VA examinations to evaluate the current nature 
and severity of the existing service-connected disabilities.  
In turn the veteran has provided reports of private treatment 
to bolster his claim.  Reports of these evaluations have been 
associated with the veteran's claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statement of the case provided 
him with a list of the evidence considered, a statement of 
facts, law and regulations and reasons and bases for denial 
of the claims on appeal.  In addition, June 2000 and May 2001 
letters provided additional notification of rights and 
responsibilities following his submission of a notice of 
disagreement.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, by the June 2000 
and May 2001 letters, the veteran was invited to submit 
additional evidence.  This invitation was extended once again 
at the October 2000 hearing on appeal.  No additional 
information was received from the veteran since October 2000.  
Once again, in a November 2001 letter the veteran was advised 
that he could submit additional evidence within a 90-day 
period from the date of that letter.  Moreover, the veteran 
has not indicated that additional records exist that have not 
yet been obtained and associated with the claims folder.  In 
view of the above, the Board finds that the notification and 
duty-to-assist provisions mandated by the VCAA of 2000 have 
been satisfied in this case.  38 U.S.C.A. §§ 5000, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159)). 



ORDER

1.  An increased rating for postoperative residuals of a 
gunshot wound of the abdomen with partial small bowel 
resection, repair of lacerations to the stomach, colon and 
left kidney, currently evaluated as 10 percent disabling, is 
denied  

2.  An increased rating for residuals of a gunshot wound with 
muscle injury to the left lower abdomen, currently evaluated 
as 30 percent disabling, is denied.  

3.  An increased rating for status post gunshot wound of the 
abdomen with multiple fragments and a history of chronic, 
recurrent low back pain with numbness in the left lateral 
thigh area and (previously classified as neuropathy, mild L5 
dermatome), currently evaluated as 40 percent disabling, is 
denied. 


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

